PATTERSON, Judge.
The appellant challenges a final administrative order of the Department of Health and Rehabilitative Services (HRS) denying his request for expunction from the child abuse registry. We reverse.
In June of 1988 the appellant became friends with a fifteen-year-old boy through their membership in Narcotics Anonymous. The appellant acceded to the teenager’s request that the appellant perform oral sex on the boy. Several instances of oral sex occurred on different occasions in the appellant’s car. As a result, in August of 1988 HRS confirmed a report of sexual abuse of a child. HRS denied the appellant’s request to expunge his name from the abuse registry. This timely appeal followed.
Although the appellant committed sexual abuse, he is not in that class of persons to be listed on the abuse registry. To be *811appropriately listed on the abuse registry, the perpetrator must occupy some relationship with the minor child which makes him legally responsible for the child’s welfare. The perpetrator must either be the parent of the child or fall within the definition in section 415.503(12), Florida Statutes (Supp.1988)1:
“Other persons responsible for a child’s welfare” includes the child’s legal guardian, legal custodian, or foster parent; an employee of a public or private school, public or private child day care center, residential home, institution, facility or agency; or any other person legally responsible for the child’s welfare in a residential setting.
The appellant did not occupy any of the relationships with the teenager as set forth in section 415.503(12), and the appellant was never legally responsible for the teenager’s welfare in a residential setting. Thus, the appellant was not responsible for the teenager’s welfare as defined by statute. The appellant’s name must be expunged from the abuse registry and the confirmed report of abuse amended to reflect that it was not perpetrated by a person who occupied a position of responsibility for the child’s welfare.
Reversed and remanded.
SCHOONOVER, A.C.J., and LEHAN, J., concur.

. Currently numbered as § 415.503(13), Fla. Stat. (1989).